          Case 3:19-mc-00114-CSH Document 5 Filed 10/10/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                                  :
 THE HURRY FAMILY REVOCABLE                       :         No. 3:19-mc-0114 (CSH)
 TRUST, ALPINE SECURITIES                         :
 CORPORATION, AND SCOTTSDALE                      :         (M.D. Fla. Case No. 8:18-cv-02869)
 CAPITAL ADVISORS CORPORATION                     :
                                                  :
              Plaintiffs,                         :
                                                  :
                v.                                :
                                                  :
 CHRISTOPHER FRANKEL,                             :
                                                  :
              Defendant.                          :
                                                  :




                THIRD PARTY VISION FINANCIAL MARKETS LLC’S
               MOTION TO TRANSFER AND FOR EXTENSION OF TIME
                TO RESPOND TO PLAINTIFFS’ MOTION TO COMPEL


       Third party Vision Financial Markets, LLC (“Vision”) respectfully moves this Court for

an order: (1) transferring Plaintiffs The Hurry Family Revocable Trust, Alpine Securities

Corporation, and Scottsdale Capital Advisors’ motion to compel compliance with a third party

subpoena (Dkt. No. 1) to the U.S. District Court for the Middle District of Florida, which issued

the subpoena, and where the underlying matter is pending; and (2) extending Vision’s time to

respond to the motion to compel, to 14 days after the motion to compel is transferred to the Middle

District of Florida or this Court otherwise rules on this motion to transfer.

       The reasons for transfer and extension of time to respond are supported by the

Memorandum of Law and the Declaration of Jenny R. Chou accompanying this motion.




                                                  1
Case 3:19-mc-00114-CSH Document 5 Filed 10/10/19 Page 2 of 3



                           Respectfully Submitted,

                           Third Party Witness,
                           Vision Financial Markets, LLC

                     By:      /s/ Jenny R. Chou
                           Jenny R. Chou (ct28201)
                           Wiggin and Dana LLP
                           One Century Tower
                           P.O. Box 1832
                           New Haven, CT 06508‒1832
                           Tel: 203-498-4302
                           Fax: 203-782‒2889
                           jchou@wiggin.com

                           Attorney for Vision Financial Markets, LLC




                             2
          Case 3:19-mc-00114-CSH Document 5 Filed 10/10/19 Page 3 of 3




                               CERTIFICATION OF SERVICE


       I hereby certify that on 10th day of October, 2019, a copy of the foregoing was served

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF system.



                                                                        /s/ Jenny R. Chou
                                                                          Jenny R. Chou




                                                 3
